DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-16 are rejected under 35 U.S.C. 101 because though the preamble of claim 10 recites: “A system for managing a plurality of computing devices...”, the body of the claim recites modules, which are nothing more than just programmed instructions to be performed by the one or more computers, as disclosed in the Specification in para. 0052 lines 1-10: “Management application 930 is preferably implemented in software (e.g., instructions stored on a non-volatile storage medium such as a hard disk, flash drive, or DVD-ROM)…Management application 930 may include a number of modules, including for example, a 3D model creation module 936 that receives data…Management application 930 may also include a rendering module 940…“. Therefore the steps of each “module” are computer program steps, which are non-statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al.(hereinafter “Larson”, US Patent 7,652,889) in view of Yamaoka et al.(hereinafter “Yamaoka”, US 2011/0057803).
Regarding claim 1, 10 and 17, Larson teaches a method (col. 1 lines 39-45), system (col. 1 lines 26-35) and a non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device, which when executed cause the computational device to (col. 4 lines 7-10) for managing a data center housing a plurality of computing devices (col. 6 lines 15-23) in a plurality of bins (Fig. 2: 214), the method comprising: 
creating a three-dimensional model of the data center, wherein the three-dimensional model comprises three-dimensional bin location information (col. 8 lines 29-43 and Fig. 2); 
associating a machine-readable code with each computing device (col. 1 lines 33-36); 
associating a machine-readable code with each bin (col. 2 lines 54-58); 

rendering the three-dimensional model populated with a representation of the particular computing device based on the captured status data from the particular computing device (Fig. 2). However, Larson fails to teach capturing status data from the particular computing device via a network connection and associating the captured status data with the particular computing device's associated bin's location. Yamaoka teaches capturing status data from the particular computing device via a network connection (0094 lines 1-15, in which the temperature status data of the computing device is acquired by a network) and associating the captured status data with the particular computing device's associated bin's location (0042 lines 1-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional model of Larson with the status data of Yamaoka because this modification would reduce time required to separately review the location and status of components comprised within rendered model through providing the model in  realistic three dimensional model that displays both locations of components and the status of said components for review by a user.
Regarding claims 2 and 13, Larson fails to teach wherein the plurality of computing devices comprise ASIC miners, FPGA miners, and GPU miners. Yamaoka teaches wherein the plurality of computing devices comprise ASIC miners, FPGA miners, and GPU miners (0044 lines 1-5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional model of Larson with the status data of Yamaoka because this modification would reduce time required to separately review the location and status of components comprised within rendered model 
Regarding claims 3 and 14, Larson teaches wherein the three-dimensional model further comprises three-dimensional bin orientation information (col. 8 lines 29-43), and wherein the representation of the Page 16 of 22Docket No. 67929-0049UTILITY APPLICATION particular computing device is rendered according to the three-dimensional bin orientation information (Fig. 2).
Regarding claims 15 and 18, Larson fails to teach wherein the captured status data comprises temperature, device status, fan speed, hash rate, and operating frequency. Yamaoka teaches wherein the captured status data comprises temperature, device status, fan speed, hash rate, and operating frequency (0042 lines 1-13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional model of Larson with the status data of Yamaoka because this modification would reduce time required to separately review the location and status of components comprised within rendered model through providing the model in  realistic three dimensional model that displays both locations of components and the status of said components for review by a user.
Regarding claims 16 and 20, Larson teaches further comprising a module configured to display an exploded replacement part view for a particular one of the plurality of computing devices when selected by a user in the three-dimensional model (Figs. 1 & 2).
Regarding claim 19, Larson fails to teach render a two-dimensional overhead view of the three-dimensional model including cumulative counters for device status errors within each subsection of the data center. Yamaoka teaches render a two-dimensional overhead view of the three-dimensional model including cumulative counters for device status errors within each .

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of Yamaoka, in further view of Chirielesion, Jr. et al.(hereinafter “Chirielesion”, US Patent 6,744,436).
Regarding claim 11, Larson and Yamaoka fail to teach a printer configured to print the first plurality of machine-readable codes and the second plurality of machine-readable codes; and a scanning device configured to read and transmit the machine-readable codes to the second module. Chirieleison teaches a printer configured to print the first plurality of machine-readable codes and the second plurality of machine-readable codes (col. 15 lines 43-52, in which a printer device, commonly known in the art, performs routine printer processes that thereby include commonly known computer implemented software steps); and a scanning device configured to read and transmit the machine-readable codes to the second module (col. 16 lines 45-50, in which a scanner device, commonly known in the art, performs routine scanner processes that thereby include commonly known computer implemented software steps). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional model of Larson and status data of Yamaoka with the 
Regarding claim 12, Larson and Yamaoka fails to teach further comprising: an augmented reality display device configured to report user location and orientation information to the fourth module, wherein the fourth module is configured toPage 19 of 22Docket No. 67929-0049UTILITY APPLICATION select a camera position used for rendering based on the reported user location and orientation. Chirielesion teaches an augmented reality display device configured to report user location and orientation information to the fourth module, wherein the fourth module is configured toPage 19 of 22Docket No. 67929-0049UTILITY APPLICATION select a camera position used for rendering based on the reported user location and orientation (col. 16 lines 30-42, in which an HMD device used for augmented reality is provided that tracking the positions and movements of a user. Therefore, computer implemented instructions provide the camera position to the user’s viewpoint during tracking of the HMD, as commonly known in the art). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three dimensional model of Larson and status data of Yamaoka with the printer and scanner of Chirielesion because this modification would improve dissemination of data related to portions and locations of a three dimensional model through providing print and scanning of critical data related to the model.

Claim Objections
In regards to claims 4-9, though Larson teaches a three dimensional model of a data center comprises bins (col. 8 lines 37-43), Larson fails to teach the limitations of claims 4-9. Therefore, claims 4-9 are objected to as being dependent upon a rejected base claim, but would 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Said Broome/Primary Examiner, Art Unit 2699